Citation Nr: 0823718	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  05-39 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUES

1.  Entitlement to an increased rating for bilateral 
sensorineural hearing loss, currently evaluated as 10 percent 
disabling.  

2.  Whether new and material evidence has been received 
sufficient to reopen a claim for service connection for 
arteriosclerotic heart disease.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The veteran and his spouse

ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1958 to March 
1962, and from January 1963 to August 1979.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the St. Petersburg, 
Florida, Department of Veterans Affairs (VA) Regional Office 
(RO).  The case is currently being handled by the Columbia, 
South Carolina RO.  

In January 2008, the veteran, sitting at the Columbia RO, 
testified during a hearing, via video conference, conducted 
with the undersigned sitting at the Board's main office in 
Washington, D.C.  A copy of the hearing transcript is in the 
claims file.  Subsequent to the hearing the record was held 
open for 30 days and the veteran submitted additional 
evidence and waived initial consideration of the evidence by 
the RO.  See 38 C.F.R. § 20.1304(c) (2007).

The issue of whether new and material evidence has been 
received sufficient to reopen a previously denied claim for 
service connection for arteriosclerotic heart disease is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The veteran's bilateral sensorineural hearing loss is 
productive of no worse than Level XI hearing in the right ear 
and Level I hearing in the left ear.

CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 10 
percent for bilateral sensorineural hearing loss have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code (DC) 6100 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2007)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; 
and, (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

The Board notes that on April 30, 2008, VA amended its 
regulations governing its duty to provide a claimant with 
notice of the information and evidence necessary to 
substantiate a claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  Importantly, the third sentence of 38 C.F.R. 
§ 3.159(b)(1), which stated that "VA will also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim," was removed.  This 
amendment applies to all applications for benefits pending 
before VA on, or filed after, May 30, 2008.  
In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
U.S. Court of Appeals for Veterans Claims (Court) held that, 
upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

For increased compensation claims (as opposed to increased 
initial rating claims), such as the instant claim for an 
increased rating for bilateral sensorineural hearing loss, 
currently evaluated as 10 percent disabling, section 5103(a) 
requires, at a minimum, that the Secretary (1) notify the 
claimant that to substantiate a claim the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), provide at least general notice 
of that requirement to the claimant; (3) notify the claimant 
that should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life; and (4) as 
with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask the Secretary to obtain) that are 
relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

For his claim for an increased rating for bilateral 
sensorineural hearing loss, the veteran was not provided with 
proper notice as prescribed by Vazquez-Flores prior to the 
initial unfavorable AOJ decision; however, for the reasons 
discussed below, the Board finds that this error did not 
result in any prejudice to the veteran.

The veteran was sent notification letters in January 2004 and 
March 2005 that informed him that evidence of an increase in 
severity/ worsening of his bilateral sensorineural hearing 
loss was needed to substantiate his claim for an increased 
rating.  This letter also notified the veteran of his and 
VA's respective duties for obtaining evidence.  

A March 2006 letter provided proper notice regarding degrees 
of disability and effective dates.  This letter also notified 
the veteran that should an increase in disability be found, a 
disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life; and also provided examples of the types of medical and 
lay evidence that the veteran may submit or ask the Secretary 
to obtain.  The examples given included VA and Federal 
treatment records, Social Security determinations, statements 
from employers as to job performance, lost time, or other 
information regarding how his condition affects his ability 
to work, and statements discussing his disability symptoms 
from people who have witnessed how they affect him.  

The March 2005 and March 2006 letters did not fully satisfy 
the VCAA duty to notify with respect to elements (1) and (2) 
from Vazquez-Flores.  Essentially, these letters did not 
specifically ask the veteran to provide evidence of the 
effect that any worsening has on his employment and daily 
life or provide general notification of the requirements for 
a higher rating for bilateral sensorineural hearing loss.    

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), cert. 
granted, 76 U.S.L.W. 3529 (U.S. June 16, 2008) (No. 07-1209), 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that any error by VA in providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the four notice elements the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  The Federal Circuit stated 
that requiring an appellant to demonstrate prejudice as a 
result of any notice error is inconsistent with the purposes 
of both the VCAA and VA's uniquely pro-claimant benefits 
system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores, 
22 Vet. App. at 49 ("Actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what was 
necessary to substantiate his or her claim.") (citing 
Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that 
a reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law.  Sanders, 487 F.3d at 889.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.

Initially, regarding any prejudice, the Board finds it 
telling that the veteran is represented by a veterans' 
service organization that the Board presumes knowledgeable in 
the relevant law and procedures and that has not alleged any 
prejudice to the veteran in the notice that has been given.  

In this case, the Board finds that the notice errors did not 
affect the essential fairness of the adjudication.  
Statements made by the veteran show actual knowledge of what 
is needed to substantiate his claim, including medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on his 
employment and daily life.  For example, at his January 2008 
personal hearing, the veteran testified that he can not hear 
out of his right ear and has difficulty telling where sound 
is coming from.  This statement shows awareness by the 
veteran of what is needed to substantiate his increased 
evaluation claim, including evidence of the effects of any 
worsening on employment and daily life.  Significantly, the 
Court in Vazquez-Flores held that actual knowledge is 
established by statements or actions by the claimant that 
demonstrate an awareness of what was necessary to 
substantiate his claim.  Id., 22 Vet. App. at 49.  This 
showing of actual knowledge satisfies the first requirement 
of Vazquez-Flores.

Regarding the second element from Vazquez-Flores, the Board 
is of the opinion that this is a case where the post-
adjudicatory notice and opportunity to develop the case that 
was provided during the extensive administrative appellate 
proceedings served to render the pre-adjudicatory notice 
error non-prejudicial.  Vazquez-Flores, 22 Vet. App. at 46.

The RO received the veteran's claim for an increased 
evaluation for service-connected right ear hearing loss in 
October 2003.   The veteran disagreed with a March 2004 
rating decision, wherein the RO granted service connection 
for bilateral hearing loss; a 10 percent evaluation was 
assigned, effective October 30, 2003.  The March 2004 rating 
decision contained an explanation of the medical evidence 
relied upon for the assignment of no higher than a 10 percent 
rating, and the application of the medical findings to the 
relevant legal authority.  The veteran was specifically told 
that disability evaluation for hearing loss is determined by 
looking at speech discrimination and puretone threshold 
averages.  In the September 2005 statement of the case, the 
RO provided the veteran with the regulations relevant to his 
claim, including 38 C.F.R. §§ 4.85 and 4.86, which show 
exactly how hearing impairment is evaluated by VA.  

Accordingly, the veteran was given general notice of the 
criteria necessary for entitlement to higher disability 
ratings.  While this notice was not in the form prescribed by 
the VCAA and relevant case law, the veteran was given this 
notice which served to render the pre-adjudicatory notice 
error non-prejudicial.  After the above notice, the veteran's 
claim was readjudicated in March 2006, at which time the RO 
issued a supplemental statement of the case.  While the 
veteran was not given proper notice, for all the reasons 
above the Board finds that the essential fairness of the 
adjudication has not been affected by such errors and the 
Board can consider the increased evaluation claim on the 
merits.  See Sanders, 487 F.3d 881.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA obtained pertinent VA and private 
treatment records, statements and testimony of the veteran 
had his wife, and the appellant was afforded two VA 
audiological evaluations in February 2004 and January 2006.  
Copies of said VA examination reports are contained in the 
claims files. 

There is no indication that any other treatment records exist 
that should be requested, or that any pertinent evidence has 
not been received.  VA examinations were provided in 
connection with this claim.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and the duty to assist 
pursuant to the VCAA.  

II.  Relevant Laws and Regulations

Historically, by a May 1998 rating action, the RO granted 
service connection for right ear mixed hearing loss; an 
initial 10 percent evaluation was assigned under DC 6101, 
effective May 30, 1997.  By that same rating action, the RO 
denied service connection for deflective hearing of the left 
ear.  On October 30 2003, the RO received the veteran's claim 
for an increased evaluation for his service-connected right 
ear hearing loss.  After a February 2004 VA audiological 
evaluation report contained findings of left ear hearing loss 
for VA compensation purposes,, the RO, by a March 2004 rating 
action, awarded service connection for bilateral hearing 
loss; an initial 10 percent evaluation was assigned under DC 
6100, effective October 30, 2003, date of receipt of the 
veteran's claim for an increased evaluation for service-
connected right ear hearing loss.  In view of the foregoing, 
the Board has viewed the veteran's claim as an increased 
compensation claim (as opposed to increased initial rating 
claim), as discussed in the preceding paragraphs. 
       
       Increased Rating-general criteria

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  VA has a duty to acknowledge and consider 
all regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Compensation for service-connected injury is limited to those 
claims which show present disability.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).

The Board acknowledges that in cases where entitlement to 
compensation has already been established a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.  


       Hearing Loss-Criteria

The Ratings Schedule provides a table for ratings purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, established by a state- 
licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
puretone threshold average which is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four. 
See 38 C.F.R. § 4.85. 

Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear. The horizontal row represents the ear 
having the poorer hearing and the vertical column represents 
the ear having the better hearing.  Id.

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately. 38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher. 38 C.F.R. § 4.86(b).  In 
this case, the evidence of record indicates that the 
veteran's bilateral hearing loss pattern does not fit the 
requirements of an unusual pattern of hearing impairment in 
the left ear, but does fit the requirements of 38 C.F.R. 
§ 4.86(a) in the right ear.  As discussed below, the 
veteran's right ear will be assigned the highest Roman 
numeral, XI.  

The Court has noted that the assignment of disability ratings 
for hearing impairment are derived at by a mechanical 
application of the numeric designations assigned after 
audiological evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

III.  Factual Background and Analysis

A February 2004 VA audiological evaluation shows pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
105
75
90
110
LEFT
30
20
30
45

Speech audiometry revealed speech recognition ability of 92 
percent in the left ear.  For the right ear, the audiologist 
explained that measures could not be obtained as there was no 
response from the veteran at any stimulus level.  The 
audiologist stated the results showed right ear severe to 
profound sensorineural hearing impairment and left ear mild 
to moderately severe sensory hearing impairment.  

A January 2006 VA audiological evaluation shows pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
105+
105+
105+
105+
LEFT
15
15
10
40

Speech audiometry revealed speech recognition ability of 0 
percent in the right ear and 96 percent in the left ear.  The 
audiologist stated the results showed right ear profound to 
profound flat sensorineural hearing loss and left ear normal 
to mild high frequency sensorineural hearing loss.  

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of such evidence is 
against a finding that the veteran warrants an evaluation in 
excess of 10 percent for bilateral sensorineural hearing loss 
disability.  

Both VA evaluations noted above show findings that warrant 
the highest Roman numeral available, XI, for the veteran's 
right ear hearing loss.  Regarding the veteran's left ear 
hearing loss, the February 2004 results show the greatest 
amount of left ear hearing loss throughout the relevant 
period.  These results establish that the veteran had an 
average puretone threshold of 31.25 in the left ear with 92 
percent discrimination.  From Table VI of 38 C.F.R. § 4.85, a 
Roman numeral I is derived for the left ear.  

A 10 percent evaluation is derived from Table VII of 
38 C.F.R. § 4.85 by intersecting row XI with column I.  Thus, 
the preponderance of the evidence is against an evaluation in 
excess of 10 percent for bilateral sensorineural hearing 
loss.  

The Board is aware of the veteran's complaints about not 
being able to hear well or distinguish where sound is coming 
from; however, it must be reiterated that disability ratings 
for hearing impairment are derived by a mechanical 
application of the numeric designations assigned after 
audiological evaluations are rendered.  Lendenmann, 3 Vet. 
App. at 349.  There was no indication the audiological 
evaluations produced test results which were invalid.  The 
veteran and his wife provided credible testimony at the 
January 2008 hearing before the undersigned.  Nevertheless, 
the clinical findings establish that the preponderance of the 
evidence is against an evaluation in excess of 10 percent for 
bilateral sensorineural hearing loss.  The benefit-of-the-
doubt rule is not for application.  See Gilbert, 1 Vet. App. 
at 55.

The Board notes it does not find that consideration of 
extraschedular ratings under the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2007) is in order.  The Schedule for Rating 
Disabilities will be used for evaluating the degree of 
disabilities in claims for disability compensation.  The 
provisions contained in the rating schedule will represent as 
far as can practicably be determined, the average impairment 
in earning capacity in civil occupations resulting from 
disability.  Id.  In the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability.  The governing norm in these 
exceptional cases is: a finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  Id.


ORDER

Entitlement to an increased rating for bilateral 
sensorineural hearing loss, currently evaluated as 10 percent 
disabling, is denied.


REMAND

The Board has reviewed the veteran's claims files and finds 
additional procedural and substantive development and 
adjudication is necessary prior to final Board disposition on 
the veteran's previously denied claim for service connection 
for a heart disorder. 

	Procedural Development

By a May 1998 rating decision, the RO, in part, denied 
service connection for arteriosclerotic heart disease with 
congestive heart failure; hypertension and history of 
myocardial infarctions, because there was no evidence of 
treatment for these conditions during service.  The veteran 
did not appeal the RO's May 1998 rating action and it became 
final.  As the appellant failed to file a notice of 
disagreement to initiate an appeal, the May 1998 rating 
action became final. The rating decision therefore became 
final.  38 U.S.C.A. § 7105(c) (West 2002).  A claim which is 
the subject of a prior final determination is not subject to 
revision except on the receipt of new and material evidence.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2007).

The Court has held that the VCAA notice in a new and material 
evidence claim must include (with some degree of specificity) 
notice of the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought. 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  In the case at 
bar, the RO's March 2005 Kent notification letter is 
confusing in that it relays to the veteran that he was 
previously denied service connection because "There was no 
record of treatment in service for a."  The March 2005 
letter is deficient in that is does not inform the veteran of 
the evidence and information necessary to establish the 
underlying claim of entitlement to service connection for a 
heart disorder and the evidence and information necessary to 
substantiate the element of service connection that was the 
basis for the RO's final denial in May 1998 (i.e., evidence 
that a heart disorder was incurred in, or aggravated by, 
military service; or, that a cardiovascular disease was 
present to a compensable degree within one year following 
service separation).  

	Substantive Development

During the January 2008 hearing, the veteran and his wife 
testified that the veteran was in receipt of disability 
benefits from the Social Security Administration (SSA) due to 
his heart condition.  (T. at page (pg.) 15).  The veteran 
also submitted a June 1997 letter from SSA notifying him of 
his award of benefits.   To this end, records associated with 
his SSA disability benefits application, including medical 
records and other evidence supporting the application, could 
be relevant here, but are not in the claims folder.  The 
Court has specifically stated that VA's duty to assist a 
veteran in claim development includes an obligation to obtain 
relevant SSA records.  Masors v. Derwinski, 2 Vet. App. 181, 
187-18 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Send a new VCAA notice letter to the 
veteran and his representative.  
Specifically, the RO must apprise the 
veteran of the requirement that, in 
accordance with 38 C.F.R. § 3.156, i.e., 
that new and material evidence be received 
in order to reopen his previously denied 
claim for service connection for a heart 
disorder.  He should be told of the basis 
for the RO's previous denial in May 1998 
and consequently what is now required to 
reopen said claim  (i.e., evidence that a 
heart disorder was incurred in, or 
aggravated by, military service; or, that 
a cardiovascular disease was present to a 
compensable degree within one year 
following service separation).  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

The letter should also contain notice of 
the manner in which both disability 
ratings and effective dates are assigned 
for awards of disability benefits. See 
Dingess/Hartman, 19 Vet. App. at 473.  The 
veteran and his representative should be 
given a reasonable opportunity to respond 
to the notice, and any additional 
information or evidence received should be 
associated with the claims files.

2.  The AMC/RO should obtain from the SSA 
any disability determinations for the 
veteran and all underlying records 
associated with the determinations.  All 
records/responses received should be 
associated with the claims files.  If 
records are not obtained, attempts made to 
obtain the records should be documented as 
should the unavailability of the records.

3.  The RO should then readjudicate the 
veteran's previously denied claim for 
service connection for a heart disorder.  
If any benefit sought on appeal remains 
denied, the veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and 
afforded the opportunity to respond.  

Thereafter, the case should be returned to the Board in 
accordance with applicable procedures.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
CAROLE R. KAMMEL
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


